Case:18-12485-TBM Doc#:32 Filed:02/20/19                    Entered:02/20/19 12:34:03 Page1 of 18



                            UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLORADO
                             Bankruptcy Judge Thomas B. McNamara


     In re:
                                                         Bankruptcy Case No. 18-12485 TBM
     FIDENCIO MELENDEZ,                                  Chapter 13

   Debtor.
 ______________________________________________________________________

                   MEMORANDUM OPINION AND ORDER
          DENYING CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN
 ______________________________________________________________________

                                          I.      Introduction.

         Bankruptcy is a bargain. Chapter 13 of the Bankruptcy Code1 “affords individuals
 receiving regular income an opportunity to obtain some relief from their debts while
 retaining their property.” Bullard v. Blue Hills Bank, 135 S. Ct. 1686, 1690 (2015). The
 quid pro quo is the Chapter 13 plan. A debtor must propose and obtain Court approval
 of a “plan under which [the debtor] pay[s] creditors out of . . . future income.” Hamilton
 v. Lanning, 130 S. Ct. 2464, 2469 (2010). If the debtor makes “all payments under the
 plan,” the debtor earns the right to a discharge and “fresh start” free from most prior
 financial burdens.

        In this case, Fidencio Melendez (the “Debtor”) filed for Chapter 13 bankruptcy
 protection and immediately proposed a plan. His plan was simple. He proposed to pay
 $142 per month for 60 months to the Chapter 13 Trustee. Such payments were to be
 used to pay only his lawyer, the Internal Revenue Service, and Chapter 13 Trustee
 fees. The plan contemplated that the Debtor would continue to make substantial
 voluntary retirement contributions (almost $1,000 a month) for his own benefit so that he
 could retire early. Meanwhile, the Debtor proposed that his general unsecured creditors
 — including credit card companies holding about $66,000 in debt racked up before the
 bankruptcy — receive nothing.

        The Chapter 13 Trustee objected that the Debtor’s plan lacked good faith. The
 Court agrees and concludes that the Debtor’s plan is an abuse of the purpose and spirit
 of Chapter 13 as well as a manipulation of the bargain represented by the Bankruptcy
 Code. So, the Court denies confirmation.



 1
         All references to the “Bankruptcy Code” are to the United States Bankruptcy Code, 11 U.S.C.
 § 101 et seq. Unless otherwise indicated, all references to “Section” are to sections of the Bankruptcy
 Code.

                                                     1
Case:18-12485-TBM Doc#:32 Filed:02/20/19                   Entered:02/20/19 12:34:03 Page2 of 18



                                  II.          Jurisdiction and Venue.

        This Court has jurisdiction to enter final judgment on the issues presented in this
 bankruptcy case pursuant to 28 U.S.C. § 1334. The plan confirmation dispute is a core
 proceeding under 28 U.S.C. § 157(b)(2)(A) (matters concerning administration of the
 estate), (b)(2)(L) (confirmation of plans), and (b)(2)(O) (other proceedings affecting the
 liquidation of the assets of the estate). Venue is proper in this Court pursuant to
 28 U.S.C. §§ 1408 and 1409.

                                  III.     Procedural Background.

        The Debtor filed for protection under Chapter 13 of the Bankruptcy Code on
 March 29, 2018.2 The same day, he filed a proposed “Chapter 13 Plan Including
 Valuation of Collateral and Classification of Claims” (the “Plan”).3 Standing Chapter 13
 Trustee Adam M. Goodman (the “Chapter 13 Trustee”) objected to confirmation of the
 Debtor’s Plan on a number of grounds including “lack of good faith” under Section
 1325(a)(3) (the “Objection”).4 The Court conducted an initial Confirmation Hearing and
 directed the parties to submit legal briefing on confirmation issues.5 Thereafter, the
 Court presided over an evidentiary hearing on confirmation of the Debtor’s Plan. During
 the evidentiary hearing, the Debtor testified as the only witness. In addition to the
 testimonial evidence, the Court admitted Exhibits A-H. Furthermore, the Debtor and the
 Chapter 13 Trustee introduced a “Statement of Stipulated Facts,” which served to
 streamline the evidentiary hearing.6 At the conclusion of the evidence, the parties
 presented the Court with their oral closing arguments. Thereafter, the Court took the
 dispute under advisement and now issues its decision. The Court commends the
 parties and counsel for their professionalism and very capable legal work throughout the
 contested confirmation process.

                                         IV.      Findings of Fact.

 A.      The Debtor’s Background and Employment.

         When he filed for bankruptcy protection, the Debtor was about 55 years old.7 He
 lives alone and has no dependents. The Debtor graduated from high school and
 worked all his adult life, including work at a sheep farm, assembly plant, plastics plant,
 and his current long-term job. For the last 27 years, he labored at Carestream Health,
 Inc. (or its predecessors). The company provides imaging products and services for the
 health care industry. The Debtor is a production worker who prepares x-ray film. He
 operates and maintains machinery. Occasionally, his job requires physical labor,
 including cleaning machinery and pulling waste x-ray film sheets. The Debtor works 12-
 2
         Docket No. 1 and Ex. A. Unless otherwise indicated, the Court will refer to particular documents
 contained in the CM/ECF docket for this Bankruptcy Case using the convention: “Docket No. ___.”
 3
         Docket No. 2 and Exhibit G.
 4
         Docket No. 16.
 5
         Docket No. 18.
 6
         Docket No. 27.
 7
         The Debtor was born on October 1, 1963. Stip. Fact No. 3.

                                                      2
Case:18-12485-TBM Doc#:32 Filed:02/20/19                   Entered:02/20/19 12:34:03 Page3 of 18



 hour shifts rotating between days and nights. His employment is stable, although he
 worries about the general business prospects for the x-ray film industry.

        The Debtor wants to retire in about five years at age 60. During his testimony,
 the Debtor was adamant that he desires to be “done working” in a few years. After his
 early retirement, the Debtor plans “to do nothing.” He wishes to “just relax.”

 B.      The Debtor’s Assets and Liabilities.

        When he filed for bankruptcy protection, the Debtor listed $500,750 in assets and
 $253,288 in liabilities.8 His largest asset is a 401(k) retirement account (the “Retirement
 Account”) worth $254,222.9 His other significant asset is his home in Fort Collins,
 Colorado: a two-bedroom condominium that he has owned for 16 years. The real
 property is worth $242,678 but is encumbered by a $179,880 mortgage. So, the Debtor
 has some equity in the condominium. His other assets are quite modest in value and
 consist of: an older model car worth $500; household appliances, furnishings,
 electronics, and clothes valued at $875; and some financial assets (two small bank
 accounts, unpaid wages, and an anticipated tax refund) worth $2,475. The Debtor
 claims all his assets (except $1,002 in property) are exempt.10

        On the liabilities side of his balance sheet, the Debtor’s largest debt is his
 mortgage loan. The mortgage debt was substantially current as of the bankruptcy filing.
 The Debtor has continued to make monthly mortgage payments during the bankruptcy
 case, so the balance is declining. A few months after the bankruptcy filing, his
 mortgage lender filed a proof of claim for $177,801.11 In addition to his mortgage loan,
 the Debtor listed $5,658 in priority taxes owed to the Internal Revenue Service.12 The
 IRS’ proof of claim is slightly less.13 All of the Debtor’s other liabilities (except a small
 loan against the Retirement Account) consist of credit card obligations. According to his
 Schedule F, the Debtor ran up credit card bills of $64,992 prior to the bankruptcy filing.14
 But, creditors holding credit card claims filed proofs of claim totalling slightly more:
 $66,130.15

 C.      The Debtor’s Income and Expenses.

       Consistent with his long-term employment, the Debtor has steady income. On
 his Schedule I, he estimated $5,017 in monthly gross wages from his job at Carestream
 Health, Inc.16 His “Chapter 13 Calculation of Disposable Income” Form 122C-2 lists the

 8
         Ex. D.
 9
         Stip. Fact No. 5 and Ex. C.
 10
         Ex. C.
 11
         Ex. H.
 12
         Ex. C.
 13
         Stip. Fact No. 11 and Ex. H.
 14
         Ex. C.
 15
         Ex. H.
 16
         Ex. C. Schedule I is “forward-looking” and requires the debtor to estimate “monthly income as of
 the date you file this form.” Such date generally is as of the petition date or shortly thereafter.

                                                    3
Case:18-12485-TBM Doc#:32 Filed:02/20/19                 Entered:02/20/19 12:34:03 Page4 of 18



 same amount of income.17 The Debtor’s pre-bankruptcy paystubs confirm $5,017 of
 gross monthly wages.18 Since the Debtor’s Schedule I and Form 122C-2 income
 calculations match, the Debtor has, in effect, disclosed that his average monthly income
 in the six months before his bankruptcy filing is the same as his estimated monthly
 income as of the petition date. Furthermore, the Debtor’s income is “above-median” for
 a one-person household in Colorado.19

        For the six months before he filed bankruptcy, the Debtor made voluntary
 contributions of $995 per month to his Retirement Account.20 In addition, he repaid
 $146 per month to his Retirement Account for a loan he made himself from his
 Retirement Account three years ago. The Debtor anticipates that the Retirement
 Account loan will be repaid by November 2019 if he continues to repay at the current
 rate. The Debtor testified that he made regular voluntary contributions to his Retirement
 Account for about two decades. The size of his Retirement Account — $254,222 —
 corroborates the Debtor’s testimony about his long-term contributions. The Debtor’s
 other payroll deductions (for taxes and insurance), as identified on his Schedule I,
 appear standard. After subtracting all the Debtor’s payroll deductions from his gross
 monthly wages, the Debtor estimated $2,472 in “combined monthly income” on his
 Schedule I.

          The Debtor’s expenses are modest. He pays $1,042 per month on the mortgage
 loan for his home.21 According to his Schedule J, after subtracting the costs of food,
 utilities, transportation, and clothing, the Debtor estimates “monthly net income” of just
 $143. The Form 122C-2 means test calculation presented by the Debtor is slightly less
 and shows “monthly disposable income” of $ -81.22 Both calculations — one “forward-
 looking” and the other “backward-looking” — were made on the basis of the Debtor
 “deducting” the $995 monthly contribution the Debtor has made and proposes to
 continue making to his Retirement Account.

 D.     The Debtor’s Chapter 13 Plan.

        The Debtor’s Plan is exceedingly simple. The Debtor proposes to pay the
 Chapter 13 Trustee $142.03 per month for sixty (60) months resulting in total payments
 of $8,521.80.23 The proposed monthly payments to the Chapter 13 Trustee mirror the
 Debtor’s Schedule J estimate of “monthly net income.” The Debtor states that such
 payments will be used as follows:


 17
        Docket No. 5. Form 122C-2 is “backward-looking” in the sense that the debtor must calculate an
 “average monthly income . . . derived during the 6 full months before” the bankruptcy petition.
 18
        Ex. F.
 19
        Docket No. 5. The Debtor’s annual income reported on his “Chapter 13 Statement of Current
 Monthly Income” Form 122C-1 was $60,200 compared to the “median family income” in Colorado for a
 one-person family of $56,698.
 20
        Ex. C and E.
 21
        Ex. C.
 22
        Docket No. 5.
 23
        Stip. Fact No. 9 and Ex. G.

                                                   4
Case:18-12485-TBM Doc#:32 Filed:02/20/19                 Entered:02/20/19 12:34:03 Page5 of 18



       $ 2,011.00      To be paid to Debtor’s Counsel (for legal fees)
       $ 5,658.28      To be paid to IRS (for satisfaction of priority debt)
       $ 852.52        To be paid to Chapter 13 Trustee (for trustee compensation)

       $ 8,521.80      Total

 In addition, the Debtor proposes to make direct monthly payments of $1,042 on his
 mortgage loan. Further, he desires to continue paying back $68 to himself for the loan
 from the Retirement Account. And, implicit in the proposal is the Debtor’s intention to
 continue his voluntary $995 per month 401(k) contribution to his Retirement Account.
 The rub comes on the $66,130 in credit card debt. Put bluntly, the Debtor proposes to
 stiff the credit card claims by paying nothing whilst voluntarily contributing $59,700
 ($995 per month) to his own Retirement Account over the five-year Plan period.

                                   V.      The Legal Issue.

 A.    The Objection.

       Only the Chapter 13 Trustee objected to the Plan. He contended:

               1.      Based upon a review of the Debtor’s pay advices, it
               appears that the Debtor’s net monthly income as reflected
               on Schedule I may be understated. An average of 16 pay
               advices provided by the Debtor reflect an average net
               monthly income of $3,205.53 while Schedule I reflects net
               monthly income of $2,472.28. The Debtor’s Plan and
               Schedules should be amended to provide for the contribution
               of all additional disposable income to the instant Chapter 13
               case. 11 U.S.C. § 1325(a)(3), 1325(b)(1)(B).

               2.      The Debtor’s proposal to contribute $995 per month
               toward a Retirement Savings Account, while proposing a $0
               distribution to unsecured creditors may be excessive and
               may indicate a lack of good faith [under] 11 U.S.C.
               § 1325(a)(3) and In re Shelton, 370 B.R. 861 (Bankr. N.D.
               Ga. 2007).

 Objection at 1.24 The Court refers to the Chapter 13 Trustee’s first objection as the
 “Income Discrepancy Objection” and the second objection as the “Good Faith
 Objection.”

        Notably, the Chapter 13 Trustee’s Income Discrepancy Objection was not
 specifically linked to the issue of contributions to the Debtor’s Retirement Account.
 Instead, it was somewhat generic and targeted toward an alleged discrepancy between
 the Debtor’s Schedule I and the Debtor’s pay advices. The Chapter 13 Trustee

 24
       The Chapter 13 Trustee’s other objections were resolved by the time of the evidentiary hearing.

                                                  5
Case:18-12485-TBM Doc#:32 Filed:02/20/19           Entered:02/20/19 12:34:03 Page6 of 18



 asserted the first objection under two statutes: Section 1325(a)(3) (lack of good faith)
 and Section 1325(b)(1)(B) (failure to contribute all projected disposable income).

        Meanwhile, the Chapter 13 Trustee’s Good Faith Objection directly attacked the
 Debtor’s $995 monthly contributions to his Retirement Account. But the objection was
 made only under Section 1325(a)(3) (lack of good faith). The Chapter 13 Trustee did
 not expressly assert that retirement contributions were improper under Section
 1325(b)(1)(B) (failure to contribute all projected disposable income). The Chapter 13
 Trustee’s citation to Shelton, 370 B.R. 861, clarified his position. In that decision, the
 court determined that post-petition contributions to a retirement plan were generally
 permissible but subject to the requirement of good faith under Section 1325(a)(3).
 Ultimately, the Shelton court denied confirmation of a Chapter 13 plan for lack of good
 faith.

        In his “Brief in Support of Objection,”25 the Chapter 13 Trustee’s objections
 seemed to evolve. He no longer asserted any discrepancy between the Debtor’s pay
 advices and Schedule I. So, the Income Discrepancy Objection fell away. Instead, the
 Chapter 13 Trustee focused exclusively on the Debtor’s retirement contributions under
 the Good Faith Objection. He started his written briefing by emphasizing the “projected
 disposable income” requirement of Section 1325(b)(1): “the plan [must] provide[] that all
 of the debtor’s projected disposable income . . . will be applied to make payments to
 unsecured creditors under the plan.” Then, the Chapter 13 Trustee discussed Section
 541(b)(7)(A)(i) and an “oddly worded ‘hanging’ paragraph.” He stated:

               This hanging paragraph has created a further divide on the
               issue of whether post-petition voluntary retirement
               contributions are excluded from the disposable income
               calculation. Several lines of cases have emerged, with
               varying conclusions. Courts in the 10th Circuit have joined
               this debate, but it does not appear that there is any binding
               precedent on the issue.26

 Next, the Chapter 13 Trustee provided an exposition about three “lines of cases”: In re
 Prigge, 441 B.R. 667 (Bankr. D. Mont. 2010); In re Jensen, 496 B.R. 615 (Bankr. D.
 Utah 2013); and Baxter v. Johnson (In re Johnson), 346 B.R. 256 (Bankr. S.D. Ga.
 2006). According to the Chapter 13 Trustee, the Prigge opinion “holds that a debtor
 may not make any post-petition voluntary contributions [to a retirement account].” And,
 the Jensen decision stands for the proposition that a debtor may “continue voluntary
 retirement contributions post-petition, but only if they were making contributions at the
 time of filing.” Finally, the Chapter 13 Trustee acknowledged that the Johnson court
 “allows a debtor to exclude retirement contributions from the calculation of disposable
 income even if they were not making contributions at the time of filing.”



 25
        Docket No. 20.
 26
        Docket No. 20.

                                              6
Case:18-12485-TBM Doc#:32 Filed:02/20/19            Entered:02/20/19 12:34:03 Page7 of 18



        But, after all that, the Chapter 13 Trustee did not advocate that the Court adopt
 any of the “lines of cases.” Instead, he merely stated that “under the Prigge view,
 confirmation must be denied” while under Johnson and Jensen, the Debtor “must also
 show that his plan has been proposed in good faith under Section 1325(a)(3).” Then,
 supporting the remaining Good Faith Objection, the Chapter 13 Trustee presented his
 argument that the Debtor’s Plan was not filed in good faith under Section 1325(a)(3).

         At closing argument in the evidentiary hearing, the Chapter 13 Trustee again
 reiterated the holding of the Prigge decision: a debtor may not make any post-petition
 contributions to a retirement account. But counsel for the Chapter 13 Trustee did not
 advocate for that position. The Court pressed with the following questions and
 responses:

               Court: Are you saying that Chapter 13 debtors are prohibited
               from accumulating any retirement savings during the 5-year
               or 36-month period they are in bankruptcy?

                       Chapter 13 Trustee Counsel: Your honor, the
               Trustee’s position in this case is that the proposed
               distribution does not strike the appropriate balance . . . .

               ....

               Court: So you are not arguing for downright prohibition in
               every single case against some retirement savings?

                     Chapter 13 Trustee Counsel: No, sir. [Not] in this
               case and on these facts.

 The Chapter 13 Trustee then argued that the facts demonstrate that the Debtor’s Plan
 lacked good faith under Section 1325(a)(3).

        Based on the foregoing, the Court determines that, in the end, the Chapter 13
 Trustee presented a single objection to confirmation of the Debtor’s Plan: the Good
 Faith Objection. The Chapter 13 Trustee’s objection is that the Debtor has not met his
 burden to show that the Debtor’s Plan was filed in good faith under Section 1325(a)(3).

 B.     The Response.

        In his “Brief in Support of Confirmation”27 the Debtor contended: “The Trustee
 did not assert that the retirement contributions should be disallowed in their entirety and
 did not object to their allowance under 11 U.S.C. § 541(b)(7) [and 11 U.S.C.
 § 1325(b)(2)].” Instead, the Debtor stated the issue as follows: whether “the Debtor’s
 proposal to contribute $995 per month towards a Retirement Savings Account, while
 proposing a $0.00 distribution to his unsecured creditors may be excessive and may

 27
        Docket No. 21.

                                               7
Case:18-12485-TBM Doc#:32 Filed:02/20/19                    Entered:02/20/19 12:34:03 Page8 of 18



 indicate a lack of good faith [under] 11 U.S.C. § 1325(a)(3).” Throughout the balance of
 the Debtor’s legal brief and at the evidentiary hearing, the Debtor accepted that it was
 his burden to show good faith. He argued: “A bankruptcy court cannot simply decide
 that the payout to creditors is too small and refuse to confirm the plan.”28 In a nutshell,
 the Debtor contended that the facts establish that the Debtor’s Plan was filed in good
 faith and his retirement contributions are necessary for his support and not excessive.

 C.      Identification of the Legal Issue.

         The Court has struggled to identify which legal issues properly are before the
 Court and must be decided. Embedded in this case is a very difficult threshold question
 concerning projected disposable income under Section 1325(b)(1): May a debtor make
 any voluntary retirement contributions during the pendency of a Chapter 13 case if any
 party objects? This basic question is easy to state but difficult to answer because of the
 complex and convoluted interplay of a series of statutes, including: Sections 101(10A),
 541(b)(7), 707(b)(2), 1306, 1322(f), 1325(a)(3), 1325(b)(1)(B), 1325 (b)(2), and
 1325(b)(3). It is a very important question, since many Chapter 13 plans in this
 jurisdiction contain at least some proposed voluntary retirement contributions. But,
 neither the United States Supreme Court nor the Tenth Circuit Court of Appeals has
 weighed in yet. So, there is no controlling precedent.

        The Chapter 13 Trustee correctly identified at least three major “lines of cases”
 on the issue. On the one side, in Prigge, 441 B.R. 667, the court effectively held that a
 Chapter 13 debtor may not make any post-petition voluntary contributions to a
 retirement account if any party objects.29 The Prigge opinion often is cited as the
 “minority view.” But, it has attracted substantial support, including the only circuit-level
 decision on the topic: Seafort v. Burden (In re Seafort), 669 F.3d 662 (6th Cir. 2012);
 Parks v. Drummond (In re Parks), 475 B.R. 703 (9th Cir. BAP 2012); In re McCullers,
 451 B.R. 498 (Bankr. N.D. Cal. 2011); In re Green, 2012 WL 8255556 (Bankr. E.D. Cal.
 May 7, 2012) (unpublished).

        On the polar opposite side, in Johnson, 346 B.R. 256, the court held that a
 Chapter 13 debtor generally may make post-petition voluntary contributions to a
 retirement account even if such debtor did not make such contributions before
 bankruptcy,30 provided that the Chapter 13 plan was filed in good faith under Section
 1325(a)(3).31 Courts in the Johnson camp include: In re Gallichio, 2019 WL 171468

 28
         Docket No. 21.
 29
         Put another way, the Prigge court concluded that voluntary retirement contributions are not
 excludable (or deductible) from projected disposable income under Section 1325(b)(1).
 30
         The Johnson court concluded that voluntary retirement contributions are excludable (or
 deductible) from projected disposable income under Section 1325(b)(1).
 31
         The Johnson court adopted a very narrow view of good faith under Section 1325(a)(3):

                 Debtors are not required to contribute income from any of these sources
                 [retirement contributions] to their Chapter 13 plans. Consequently, in
                 determining good faith under § 1325(a)(3), I may not consider them . . . .


                                                     8
Case:18-12485-TBM Doc#:32 Filed:02/20/19                   Entered:02/20/19 12:34:03 Page9 of 18



 (Bankr. D.N.J. Jan. 9, 2019); Miner v. Johns, 2018 WL 2347095 (W.D. La. May 23,
 2018); In re Cantu, 553 B.R. 565 (Bankr. E.D. Va. 2016), subsequently aff’d Gorman v.
 Cantu, 713 Fed. Appx. 200 (4th Cir. 2017) (affirmed on good faith issue; projected
 disposable income not addressed on appeal); In re Drapeau, 485 B.R. 29 (Bankr. D.
 Mass. 2013); In re Hall, 2013 WL 6234613 (Bankr. N.D. Ill. Oct. 22, 2013); In re Egan,
 458 B.R. 836 (Bankr. E.D. Pa. 2011); In re Gibson, 2009 WL 2868445 (Bankr. D. Idaho
 Aug. 31, 2009); and In re Shelton, 370 B.R. 861 (Bankr. N.D. Ga. 2007).

         In between the Prigge and Johnson extremes, some courts have carved out a
 sort of middle ground compromise: a Chapter 13 debtor may make post-petition
 voluntary contributions to a retirement account, but only to the extent that the proposed
 post-petition contributions are consistent with the level of pre-petition contributions and
 provided that the plan was filed in good faith under Section 1325(a)(3). See In re
 Thompson, 2018 WL 1320171 (Bankr. S.D. Ala. Feb. 28, 2018); In re Garza, 575 B.R.
 736 (Bankr. S.D. Tex. 2017); In re Read, 515 B.R. 586 (Bankr. E.D. Wis. 2014); Burden
 v. Seafort (In re Seafort), 437 B.R. 204 (6th Cir. BAP 2010), aff’d on other grounds, 669
 F.3d 662 (6th Cir. 2012).32

        Courts within the bounds of the Tenth Circuit, like their brethren across the
 country, have reached contrary results. For example, in Jensen, 496 B.R. at 621, a
 Utah bankruptcy judge adopted the middle approach and ruled: “voluntary retirement
 contributions being made as of the date of petition do not constitute disposable income
 and debtors may continue making those contributions during the life of the plan.”
 However, a year later, a Kansas bankruptcy judge rejected the Jensen holding and
 instead sided with the more liberal Johnson line of cases. In re Vanlandingham, 516
 B.R. 628, 634-35 (Bankr. D. Kan. 2014).

         All the foregoing suggests that there is no clear judicial consensus on the
 projected disposable income question in relation to voluntary retirement contributions
 (i.e., whether a debtor is permitted to make any voluntary retirement contributions
 during the pendency of a Chapter 13 case if any party objects?). Although it is a key
 question in Chapter 13 bankruptcy, reluctantly, the Court declines to decide the issue in
 the context of this case for several reasons.

        First and foremost, the Chapter 13 Trustee has not directly objected to the
 Debtor’s Plan — which contemplates substantial voluntary retirement contributions —
 on projected disposable income grounds under Section 1325(b)(1). Instead, the only
 remaining objection is the Good Faith Objection under Section 1325(a)(3). Second,
 since he did not object to the Debtor’s Chapter 13 Plan on projected disposable income

                Debtors may fund 401(k) plans in good faith, so long as their
                contributions do not exceed the limits legally permitted by their 401(k)
                plans.

 Johnson, 346 B.R. at 263. Some courts in the Johnson-line of cases have employed a more holistic view
 of good faith under Section 1325(a)(3).
 32
         The Sixth Circuit Court of Appeals rejected the middle ground approach invoked by the
 Bankruptcy Appellate Panel for the Sixth Circuit and instead endorsed the Prigge line of cases.

                                                     9
Case:18-12485-TBM Doc#:32 Filed:02/20/19             Entered:02/20/19 12:34:03 Page10 of 18



 grounds, the Chapter 13 Trustee did not advocate that the Court adopt any of the three
 “lines of cases” he identified concerning voluntary post-petition retirement contributions
 or any other approach. In our adversarial system, failure to advocate is not particularly
 helpful and functionally often equates with waiver. What the Chapter 13 Trustee did
 was merely identify the split in case law on projected disposable income — without
 taking a position — and then move on to the “Good Faith Objection.” Third, both the
 Chapter 13 Trustee and the Debtor centered the entire dispute on good faith under
 Section 1325(a)(3). Both sides agreed that the Debtor must meet his burden to
 establish good faith under Section 1325(a)(3). Fourth, the Court’s decision (explained
 below) denying confirmation of the Debtor’s Plan for lack of good faith under Section
 1325(a)(3) is dispositive of the dispute in this case. As a result, the Court need not
 address the difficult projected disposable income issue in the context of this case.

         The Court’s prudential decision not to rule on the projected disposable income
 issue now is supported by analogous cases. For example, in Gorman v. Cantu, 713
 Fed. Appx. 200 (4th Cir. 2017) (unpublished), a Chapter 13 trustee appealed
 confirmation of a Chapter 13 plan on the basis that the debtor was proposing post-
 petition retirement contributions. The Chapter 13 trustee objected for alleged lack of
 good faith under Section 1325(a)(3). He also presented the confusing three “lines of
 cases” and identified the statutory morass of projected disposable income. But, the
 Chapter 13 trustee did not ask for the appellate court to establish any standard.
 Accordingly, the Sixth Circuit Court of Appeals determined:

               This appeal, however, does not require that we resolve the
               statutory [projected disposable income] issue. As became
               clear at oral argument, the Trustee does not seek reversal
               on the ground that the majority [Johnson] approach adopted
               by the bankruptcy court is incorrect, or urge us to adopt
               some other identified standard. Instead, the Trustee argues
               . . . that a showing of good faith is a minimum requirement
               for exclusion of post-petition retirement contributions and . . .
               that the bankruptcy court erred in its good-faith
               determination.

 Id. at 203. Thus, the appellate panel decided the dispute over post-petition retirement
 contributions solely on the good faith issue. Similarly, in In re Rodriguez, 487 B.R. 275
 (Bankr. D.N.M. 2013), the Chapter 13 trustee focused his objection to plan confirmation
 on post-petition retirement contributions under Section 1325(a)(3) while stipulating that
 the debtor met the disposable income requirement. Consistent with the parties’
 approach, the court “confine[d] its consideration of the Debtor’s voluntary retirement
 contributions to the good faith requirement under [Section] 1325(a)(3).” Id. at 285 n.11.

        So, the Court finds that, in the exercise of its discretion, it should confine its
 decision to the single legal issue framed by the Good Faith Objection:




                                               10
Case:18-12485-TBM Doc#:32 Filed:02/20/19          Entered:02/20/19 12:34:03 Page11 of 18



               Has the Debtor met his burden to establish that the Plan was
               filed in good faith where the Plan proposes zero distributions
               to unsecured creditors while permitting the Debtor to
               continue making substantial post-petition retirement
               contributions?

 The more difficult projected disposable income issue will have to wait for another day or
 another case in which it is squarely presented and argued by the parties.

                               VI.    Conclusions of Law.

 A.     Statutory Framework and Burden of Proof.

        The statutory starting place for this dispute is Section 1325, which provides the
 main framework governing the confirmation of Chapter 13 plans. The first part of the
 statute — Section 1325(a) — contains a list of nine Chapter 13 plan requirements that
 must be established by the debtor and assessed by the Court in every Chapter 13 case.
 Good faith under Section 1325(a)(3) is one of those. That part of the statute states:

               Except as provided in subsection (b), the court shall confirm
               a plan if — . . . (3) the plan has been proposed in good faith
               and not be any means forbidden by law.

 Congress did not define the term “good faith.”

        The Debtor bears the burden of proof concerning the elements of
 Section 1325(a), including the issue of whether the debtor filed his plan in good faith
 under Section 1325(a)(3). In re Vinger, 540 B.R. 782, 786 (Bankr. D. Colo. 2015); In re
 McDonald, 508 B.R. 187, 205 (Bankr. D. Colo. 2014) (citing In re Anderson, 173 B.R.
 226, 229 (Bankr. D. Colo. 1993) and Lincoln v. Cherry Creek Homeowners Ass’n (In re
 Lincoln), 30 B.R. 905, 910 (Bankr. D. Colo. 1983)); In re Toxvard, 485 B.R. 423, 432
 (Bankr. D. Colo. 2013); In re Loper, 367 B.R. 660, 664 n.5 (Bankr. D. Colo. 2007). The
 legal standard is the preponderance of the evidence. In re Fassi, 2013 WL 2190158, at
 *1 (Bankr. D. Colo. May 21, 2013) (citing Ho v. Dowell (In re Ho), 274 B.R. 867, 883 (9th
 Cir. BAP 2002)).

 B.     Good Faith Analysis under Section 1325(a)(3).

        1.     The Flygare and Cranmer Precedent on Good Faith.

        Within the jurisdiction of the Tenth Circuit Court of Appeals, the seminal appellate
 precedent on the good faith requirement for plan confirmation in Chapter 13 is: Flygare
 v. Boulden, 709 F.2d 1344 (10th Cir. 1983). In Flygare, the Tenth Circuit Court of
 Appeals announced a “totality of the circumstances” approach in which:




                                             11
Case:18-12485-TBM Doc#:32 Filed:02/20/19         Entered:02/20/19 12:34:03 Page12 of 18



              The bankruptcy court must utilize its fact-finding expertise
              and judge each case on its own facts after considering all of
              the circumstances of the case. If, after weighing all the facts
              and circumstances, the plan is determined to constitute an
              abuse of the provisions, purpose or spirit of Chapter 13,
              confirmation must be denied.

 709 F.2d at 1347 (quoting U.S. v. Estus (In re Estus), 695 F.2d 311, 316-17 (8th Cir.
 1982)). The Tenth Circuit adopted a list of eleven factors to be considered in the good
 faith analysis:

              (1) the amount of the proposed payments and the amount of
              the debtor's surplus;

              (2) the debtor's employment history, ability to earn and
              likelihood of future increases in income;

              (3) the probable or expected duration of the plan;

              (4) the accuracy of the plan's statements of the debts,
              expenses and percentage repayment of unsecured debt and
              whether any inaccuracies are an attempt to mislead the
              court;

              (5) the extent of preferential treatment between classes of
              creditors;

              (6) the extent to which secured claims are modified;

              (7) the type of debt sought to be discharged and whether
              any such debt is non-dischargeable in Chapter 7;

              (8) the existence of special circumstances such as inordinate
              medical expenses;

              (9) the frequency with which the debtor has sought relief
              under the Bankruptcy Reform Act;

              (10) the motivation and sincerity of the debtor in seeking
              Chapter 13 relief; and

              (11) the burden which the plan's administration would place
              upon the trustee.

 Id. at 1347-48 (quoting Estus, 695 F.2d at 317); see also Mason v. Young (In re Young),
 237 F.3d 1168, 1174-75 (10th Cir. 2001) (reconfirming Flygare factors for good faith

                                            12
Case:18-12485-TBM Doc#:32 Filed:02/20/19          Entered:02/20/19 12:34:03 Page13 of 18



 evaluation); Robinson v. Tenantry (In re Robinson), 987 F.2d 665, 668 (10th Cir. 1993)
 (same); Pioneer Bank v. Rasmussen (In re Rasmussen), 888 F.2d 703, 703-04 (10th
 Cir. 1989) (same). The Flygare list is “not exhaustive, and the weight given each factor
 will necessarily vary with the facts and circumstances of each case.” Flygare, 709 F.2d
 at 1347-48.

        The Flygare decision pre-dates changes to the Bankruptcy Code — including to
 Sections 1325(b)(1) and (2) — made by the Bankruptcy Abuse Prevention and
 Consumer Protection Act of 2005, Pub. L. No. 109-8, 119 Stat. 23 (2005) (“BAPCPA”).
 However, even post-BAPCPA, the Tenth Circuit Court of Appeals confirmed the vitality
 of Flygare. The key post-BAPCPA decision is Anderson v. Cranmer (In re Cranmer),
 697 F.3d 1314 (10th Cir. 2012).

        In Cranmer, the debtor presented a Chapter 13 plan based upon the exclusion of
 Social Security income (“SSI”) from the projected disposable income calculation. The
 Chapter 13 trustee objected to confirmation on two grounds: (1) failure to commit all
 projected disposable income under Section 1325(b)(1); and (2) lack of good faith under
 Section 1325(a)(3). The bankruptcy court “concluded SSI must be included in the
 projected disposable income calculation and that [the debtor’s] failure to do so showed
 he did not propose his plan in good faith.” Cranmer, 697 F.3d at 1316. Thus, the
 bankruptcy court denied confirmation. The district court reversed and held that “SSI
 need not be included in the projected disposable income calculation and failure to
 include it did not show . . . bad faith.” Id.

        On further appeal, the Tenth Circuit Court of Appeals sided with the district court
 and determined that SSI need not be included in the projected disposable income
 calculation. With respect to the Chapter 13 Trustee’s good faith objection, the appellate
 panel endorsed Flygare and instructed:

              The good faith determination is made on a case-by-case
              basis considering the totality of the circumstances. Flygare
              v. Boulden, 709 F.2d 1344, 1347 (10th Cir. 1983). In
              evaluating a debtor’s good faith, courts should consider
              eleven non-exclusive factors [from Flygare] as well as any
              other relevant circumstances.

 Cranmer, 697 F.2d at 1318-19. However, after listing the Flygare factors, the Tenth
 Circuit Court of Appeals recognized a “more narrow focus” post-BAPCPA in relation to
 “ability to pay.” The appellate court stated:

              Since Flygare was decided, however, the Bankruptcy Code
              was amended to include 11 U.S.C. § 1325(b). . . . Section
              1325(b)’s “ ‘ability to pay’ criteria subsumes most of the
              Estus factors” and, therefore, the good faith inquiry now “has
              a more narrow focus.” . . . A bankruptcy court must consider
              “factors such as whether the debtor has stated his debts and

                                             13
Case:18-12485-TBM Doc#:32 Filed:02/20/19           Entered:02/20/19 12:34:03 Page14 of 18



               expenses accurately; whether he has made any fraudulent
               misrepresentation to mislead the bankruptcy court; or
               whether he has unfairly manipulated the Bankruptcy Code.”

 Cranmer, 697 F.3d at 1319, n.5 (internal citations omitted). Turning to the facts in
 Cranmer, the Tenth Circuit Court of Appeals rejected the Chapter 13 trustee’s good faith
 objection holding: “When a Chapter 13 debtor calculates his repayment plan payments
 exactly as the Bankruptcy Code and the Social Security Act allow him to, and thereby
 excludes SSI, that exclusion cannot constitute a lack of good faith.” Id. at 1319.

        2.     The Debtor’s Plan Must Be Evaluated under the Totality of
               the Circumstances Standard.

        In this case, the Chapter 13 Trustee’s only remaining objection is the Good Faith
 Objection under Section 1325(a)(3). Since the Chapter 13 Trustee did not directly
 contest the Debtor’s projected disposable income calculation under Section 1325(b)(1),
 the Court accepts (for purposes of this case only) that the Debtor may exclude his
 continuing voluntary retirement contributions from projected disposable income under
 the Bankruptcy Code. See Jensen, 496 B.R. 615; Johnson, 346 B.R. 256. Thus, at
 least at first blush, Cranmer appears to suggest that such exclusion may not constitute
 a lack of good faith.

        However, the Court determines that the “totality of the circumstances” test for
 good faith announced in Flygare still applies in this case and that the Cranmer SSI
 scenario is distinguishable. “SSI is a type of income that Congress has deemed shall
 not be a part of a debtor’s disposable income.” Jensen, 496 B.R. at 622. But, voluntary
 retirement contributions are altogether something different. That is because, unlike SSI,
 voluntary retirement contributions are “voluntary.” Furthermore, unlike SSI, voluntary
 retirement contributions are not income at all. Instead, voluntary retirement
 contributions are more akin to expenses. Put another way, the Debtor proposes to take
 a portion of his income and then contribute or pay that income into his Retirement
 Account. The decision is discretionary and is a choice to prefer the Debtor to his
 creditors. “This discretion is a crucial difference.” Jensen, 496 B.R. at 623. Thus, the
 Cranmer decision does not foreclose a “totality of the circumstances” good faith inquiry.

        The Court’s decision to analyze the Debtor’s voluntary retirement contributions
 under the “totality of the circumstances” standard is consistent with analogous case law
 from within the jurisdictional confines of the Tenth Circuit Court of Appeals assessing
 voluntary retirement contributions. See Vanlandingham, 516 B.R. at 638 (noting that
 “when an ‘abusive’ case presents itself, the trustee and unsecured creditors are well-
 armed with the ability to object to confirmation for lack of good faith under § 1325(a)(3)”;
 and concluding that “[t]here likely are circumstances in which the voluntary postpetition
 commencement of 401(k) contributions may constitute a lack of good faith”); Jensen,
 496 B.R. at 623 (distinguishing Cranmer and holding that “it is appropriate to subject the
 Debtor’s [voluntary retirement] plan contributions to a good faith inquiry”); Rodriguez,



                                             14
Case:18-12485-TBM Doc#:32 Filed:02/20/19         Entered:02/20/19 12:34:03 Page15 of 18



 487 B.R. at 285-86 (applying Flygare good faith factors to voluntary retirement
 contributions).

       3.     The Debtor’s Plan Was Not Proposed in Good Faith.

              a.     The Debtor’s Proposed Plan Offers Nothing for Unsecured
                     Creditors.

        The Debtor earns $5,017 in monthly gross wages from his job. According to his
 Schedule I, he makes payroll deductions of $1,213 for taxes, Medicare, and Social
 Security. He proposes to make a voluntary contribution of $995 per month to his
 Retirement Account. From the income perspective, the proposed voluntary retirement
 contribution constitutes approximately 20% of the Debtor’s gross monthly wages or 26%
 of monthly wages after subtraction of taxes, Medicare, and Social Security. Compare
 Vanlandingham, 516 B.R. at 637 (plan confirmed where debtor proposed “modest”
 voluntary retirement plan contribution of 4% of her income; unsecured creditors
 projected to receive 8.4% distributions on claims); Jensen, 496 B.R. at 617-18 (plan
 confirmed where debtors proposed voluntary retirement contribution of 8.5% of their
 income; unsecured creditors projected to receive 10.8% distributions on claims). From
 the expenses perspective, the proposed monthly voluntary retirement contribution is the
 Debtor’s single largest expense after his monthly mortgage payment of $1,042. No
 other expenses come close.

        In the Plan, the Debtor proposes to pay the Chapter 13 Trustee a monthly plan
 payment of just $142.03 while making a voluntary contribution of $995 per month to his
 Retirement Account. Doing the math, the Debtor’s proposed monthly voluntary
 retirement contribution is more than seven times the amount of the monthly Plan
 payment. The same math applies over the five-year term of the Plan. The Debtor
 proposes to pay his Retirement Account $59,700, which is more than seven times the
 $8,521.80 in payments under the Plan. Compare Vanlandingham, 516 B.R. at 637 (plan
 confirmed where debtor proposed voluntary retirement contributions of less than half of
 proposed plan payments to Chapter 13 trustee). And, the payments under the Plan will
 only benefit the Debtor’s lawyer, the Chapter 13 Trustee, and the Internal Revenue
 Service.

         Prior to the bankruptcy, the Debtor ran up about $66,130 in unsecured credit
 card debt. Notwithstanding that, the Debtor proposes to pay his Retirement Account
 $59,700 over the five-year term of the Plan, he proposes to pay unsecured creditors
 exactly — nothing. If, instead, he decided to pay unsecured creditors rather than his
 Retirement Account, the Debtor would be able to pay more than 90% of filed unsecured
 proofs of claim. Even splitting the difference, unsecured creditors might be able to
 realize a respectable 45% repayment on their aggregate debt. But again, under the
 Debtor’s proposal, such unsecured creditors will not even receive “pennies on the
 dollar.”




                                            15
Case:18-12485-TBM Doc#:32 Filed:02/20/19                 Entered:02/20/19 12:34:03 Page16 of 18



                 b.      The Debtor Failed to Prove that the Plan Was Proposed in
                         Good Faith.

         Having considered the Flygare factors as clarified by the Cranmer decision, the
 Court concludes that the Debtor failed to meet his burden to establish that the Plan was
 proposed in good faith. The Plan is an abuse of the purpose and spirit of Chapter 13 as
 well as a manipulation of the Bankruptcy Code. Flygare, 709 F.2d at 1347; Cranmer,
 697 F.3d at 1319, n.5. More particularly, the Court questions the amount of the
 proposed payments to unsecured creditors — zero — as compared to the Debtor’s
 proposed payments to himself through his voluntary contributions to his Retirement
 Account — $59,700. The difference in treatment is stark and telling. And, it provides a
 real insight into the purpose of the Debtor’s Chapter 13 Plan. Clearly, the Debtor
 wishes to continue to enrich himself at the expense of his unsecured creditors. He ran
 up credit card debt before bankruptcy and now wants it extinguished so that he may
 retire early at age 60 and “just relax” for the rest of his years. The Debtor already has a
 very substantial nest egg of $254,222 in his 401(k) Retirement Account. In the Court’s
 experience, the Debtor’s savings is far more than most bankruptcy debtors. Further, it
 is exempt and completely protected. But, he wants more. And, he wants more at the
 expense of unsecured creditors who suffered by not being paid before bankruptcy.
 Both before and after bankruptcy, the Debtor has made sure always to continue to pay
 himself first through his Retirement Account.

         The Debtor made no attempt to balance the interests of his creditors and himself
 through the bankruptcy process. In the context of discharge of student loans, the Tenth
 Circuit Court of Appeals stated:

                 To be sure, we agree with the principle that saving for one’s
                 retirement is a laudable goal that should generally be
                 encouraged. However, we also agree with the many other
                 courts that have held that, in the context of bankruptcy
                 proceedings, retirement contributions should not take
                 precedence over repayment of preexisting debts.

 Woody v. U.S. Dep’t of Justice (In re Woody), 494 F.3d 939, 952 (10th Cir. 2007).33
 But, that is just what the Debtor proposes to do.

         In the Good Faith Objection, the Chapter 13 Trustee cited to Shelton, 370 B.R.
 861. That case is particularly instructive and compelling. The Shelton facts are eerily
 like this case. In Shelton, the debtor:

                 . . . propose[d] a zero percent dividend (or 0% payout) to
                 unsecured nonpriority creditors, a payment to secured
                 creditors of $550 a month, and a contribution of $655 a

 33
        Woody did not involve an objection to confirmation of a Chapter 13 plan. Further, the decision
 focused on discharge of a student loan under 11 U.S.C. § 523 and 42 U.S.C. § 292f(g). Nevertheless,
 the Woody discussion of voluntary retirement contributions in bankruptcy is analogous authority.

                                                   16
Case:18-12485-TBM Doc#:32 Filed:02/20/19           Entered:02/20/19 12:34:03 Page17 of 18



              month to his retirement plan. The proposed plan would
              permit Debtor, over the course of the plan, to shelter
              $39,300 in his retirement account, pay approximately
              $33,000 to secured creditors or lose the assets representing
              collateral, pay nothing to unsecured creditors, and discharge
              $89,237 in, primarily, credit card debt

 Id. at 868. The bankruptcy court determined that voluntary retirement contributions are
 excludable from projected disposable income — a result consistent with the Johnson,
 346 B.R. 256, line of cases. But, the Shelton plan faltered on the shoals of good faith.
 The Shelton court stated:

              BAPCPA does not direct a court to abandon viewing the
              totality of the circumstances, nor impose a requirement that
              a court blind itself to the full picture of a debtor’s finances.
              ....

              The easiest way to violate § 1325(a)(3) is to misrepresent,
              lie, or otherwise mislead the court. A lack of good faith does
              not necessarily require malice or an intent to deceive. . . .
              Compliance with the law and honesty are necessary for
              good faith but are not alone sufficient. While a zero dividend
              plan, such as in the instant case, is not per se bad faith, the
              amount of the payment to creditors in relation to a debtor's
              ability to pay is a relevant factor in determining good faith.
              . . . A court is under no compulsion to shield its eyes from
              the record in assessing good faith. Exempted and excluded
              assets and income may be relevant to determining whether
              chapter 13 is being used for equitable purposes.
              ....

              A plan that proposes to pay 0% to creditors when a debtor
              could pay substantially more is not a plan proposed in good
              faith.

 Id. at 868-69 (citations omitted); see also In re Lott, 2011 WL 1981740 (Bankr. N.D. Ala.
 May 23, 2011) (unpublished) (similar analysis). Closer to home, this case also is similar
 to the New Mexico decision: Rodriguez, 487 B.R. 275. In that case, the debtor
 proposed to voluntarily pay $733 per month (about 5% of his gross monthly wages) into
 his own retirement account. The Rodriguez court assessed such amount to be “a
 material sum in the context of the Debtor’s plan.” Citing Flygare, the court ultimately
 determined that the debtor “failed to demonstrate that his proposed Chapter 13 plan
 was filed in good faith” because of the voluntary retirement contributions. Id. at 285.

       At the end of the day in this case, the Court is left with a hard decision. The
 Debtor has not misled the Court, engaged in fraudulent representations, or misstated

                                             17
Case:18-12485-TBM Doc#:32 Filed:02/20/19                    Entered:02/20/19 12:34:03 Page18 of 18



 his debts and expenses. To the contrary, he has been quite up-front and above-board.
 He admittedly wants to enlarge his already-substantial retirement savings, so he can
 retire early and then “just do nothing.” But, it comes at the cost of his creditors. He
 proposes to voluntarily contribute $59,700 to his Retirement Account while leaving his
 unsecured creditors with nothing. In the Court’s estimation, that type of plan is an
 abuse of the purpose and spirit of Chapter 13 as well as a manipulation of the
 Bankruptcy Code.

                                           VII.     Conclusion.

         For the reasons stated above, the Court denies confirmation of the Debtor’s Plan
 for lack of good faith under Section 1325(a)(3). Within 15 days from the entry of this
 Order, the Debtor shall either file an amended Chapter 13 plan consistent with this
 Order or convert the case to Chapter 7, failing which the Court may dismiss the
 bankruptcy case under Section 1307(c).34

         Dated:     February 20, 2019

                                                   By the Court:


                                                   ___________________________
                                                   Thomas B. McNamara
                                                   United States Bankruptcy Judge




 34
           In his Brief in Support of Confirmation, the Debtor requests that, in the event that the Court finds
 that the Plan is not proposed in good faith, the Court make a judicial determination as to the exact amount
 he can contribute to his Retirement Account. Unfortunately, the Bankruptcy Code does not provide a
 bright-line test that would enable the Court to make this kind of pronouncement, and the Court declines to
 create such a mathematical test from whole cloth. The Court must engage in the difficult test of
 examining each case separately — based on “its own facts and after considering all of the
 circumstances.” Flygare, 709 F.2d at 1347.

                                                      18
